UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                          USDC-SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
 YOHANCE STEWART, THERESA                                              DOC#:
 HUTCHINSON,                                                           DATE FILED: 5/28/2021

                               Plaintiffs,
                                                                        21-CV-1800 (RA)
                          v.
                                                                             ORDER
 KAMTECH SOLUTIONS CORP., SALAL
 CREDIT UNION, FINANCIAL
 ASSISTANCE, INC.,

                               Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of a scheduling conflict, the initial pre-trial conference scheduled for June 4, 2021 at

11:45 a.m. is hereby re-scheduled to June 3, 2021 at 2:30 p.m.

         The parties shall use the dial-in information provided below to call in to the conference:

         Call-in Number: (888) 363-4749
         Access Code: 1015508

         This conference line is open to the public. If it is not feasible for the parties to appear

telephonically at that time, they should jointly notify the Court as soon as possible by letter filed on

ECF and include proposed alternative dates for this conference.

SO ORDERED.

Dated:      May 28, 2021
            New York, New York

                                                    RONNIE ABRAMS
                                                    United States District Judge
